DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 29, 2021 has been entered, wherein claims 8-16, 24-26 are cancelled,  claims 1-7, 17-23 and 27-32 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,  17-19, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (Matsushita hereafter) (US 20110312278 A1) in view of Tanaka et al. (Tanaka hereafter) (US 20110124286 A1).

Regarding claim, 1 Matsushita teaches, A data sharing method performed by a first terminal, wherein the data sharing method comprises (Matsushita; [0026]…The transmission information can be transmitted by a simple operation such as merely touching the mobile communication device to the installed appliance):
receiving, from a user, a gesture operation (touching the mobile communication device) instruction for an application that is selected by the user (to the installed appliance) and that corresponds to data to be shared (performs an operation) with a second terminal (appliance) (Matsushita; [0237]…a user of the mobile communication device in the home in which the appliance is installed performs an operation (98b1 in FIG. 167) of touching the mobile communication device to the installed appliance);
determining, based on the gesture operation instruction, a near-field wireless transmission mode for data transmission with the second terminal (Matsushita; [0237] … wherein the proximity wireless communication (the proximity wireless communication 98c1 in FIG. 167) is communication according to Near Field Communication (NFC) performed );
setting a transmission attribute (a product map in FIG. 144) in which the terminal device (the TV N10A) is included in products whose positions are indicated to the user)for transmitting the data to the second terminal, wherein the transmission attribute (obtains a position of the terminal device with which the proximity wireless communication is performed) comprises a valid state of transmission (powering ON an appliance) (Matsushita; [0262-0266] The communication device further includes a home ID transmission unit (a home ID management unit M1205 in FIG. 116) that specifies the home in which the communication device is used from among a plurality of homes, and transmits, to the server apparatus, a home ID for specifying each appliance installed in the home specified… to specify that the terminal device (the TV N10A) is included in the appliances installed in the home, to thereby cause the server apparatus to specify a map (a product map in FIG. 144) in which the terminal device (the TV N10A) is included in products whose positions are indicated to the user, as a product map … processing (e.g. processing of powering ON an appliance… obtains a position of the terminal device (the TV N10A) with which the proximity wireless communication is performed); and
(a distance) (Matsushita; [0255] … where a distance between the terminal device (e.g. the TV N10A in FIG. 134) and the communication device is a proximate distance less than a threshold… performs the proximity wireless communication with the terminal device only in the case of the proximate distance), wherein the data comprises an account information (medium identification information 111 includes an identifier),  an application installation information (change processing depending on the identifier), and a current state of the application (to sequentially display images) (Matsushita; [0322] …transmit information without battery, which is highly convenient for the user.  The medium identification information 111 includes an identifier … The TV 45 can also change processing depending on the identifier… is moved into proximity of the RF-ID reader/writer 46 of the TV 45, the image capturing device 1 (camera) causes the TV 45 to display a list of thumbnails of images, such as photographs… causes the TV 45 to sequentially display images from a newer one or an older one…).
Matsushita fails to explicitly teach transmitting the data to the second terminal based on the near-field wireless transmission mode and the transmission attribute, wherein the data comprises, a password information,
However, in the same field of endeavor, Tanaka teaches, transmitting the data to the second terminal based on the near-field wireless transmission mode and the transmission attribute, wherein the data comprises, a password information (encryption key) (Tanaka; [0123-0128] On the other hand, when the file size is equal to or larger than the predetermined value (X bytes), the mobile phone terminal 6A determines to download the content by using the near-field wireless communication in the near mode with the kiosk terminal 6B.…at Step S1110, the mobile phone terminal 6A acquires an encryption key (reproduction key) required for using (e.g., reproducing and viewing) the content through the mobile phone communication network).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Matsushita to include the above recited limitations as taught by Tanaka in order to have the authority to use the content (Tanaka; [0128]).

Regarding claim, 17 Matsushita teaches, A first terminal, comprising: a memory configured to store code (Matsushita; Fig. 149); and
a processor coupled to the memory, wherein the processor executes the code in the memory to cause the first terminal to (Matsushita; Fig. 149):
receive a gesture operation from a user (touching the mobile communication device) for an application that is received from the user (to the installed appliance) and that corresponds to data to be shared (performs an operation) with a second terminal (appliance) (Matsushita; [0237]…a user of the mobile communication device in the home in which the appliance is installed performs an operation (98b1 in FIG. 167) of touching the mobile communication device to the installed appliance);
determine, based on the gesture operation instruction, a near-field wireless transmission mode for data transmission with the second terminal (Matsushita; [0237] … wherein the proximity wireless communication (the proximity wireless communication 98c1 in FIG. 167) is communication according to Near Field Communication (NFC) performed);
set a transmission attribute (a product map in FIG. 144) in which the terminal device (the TV N10A) is included in products whose positions are indicated to the user)for transmitting the data to the second terminal, wherein the transmission attribute (obtains a position of the terminal device with which the proximity wireless communication is performed) comprises a valid state of transmission (powering ON an appliance) (Matsushita; [0262-0266] The communication device further includes a home ID transmission unit (a home ID management unit M1205 in FIG. 116) that specifies the home in which the communication device is used from among a plurality of homes, and transmits, to the server apparatus, a home ID for specifying each appliance installed in the home specified… to specify that the terminal device (the TV N10A) is included in the appliances installed in the home, to thereby cause the server apparatus to specify a map (a product map in FIG. 144) in which the terminal device (the TV N10A) is included in products whose positions are indicated to the user, as a product map … processing (e.g. processing of powering ON an appliance… obtains a position of the terminal device (the TV N10A) with which the proximity wireless communication is performed); and
(Matsushita; [0255] … where a distance between the terminal device (e.g. the TV N10A in FIG. 134) and the communication device is a proximate distance less than a threshold… performs the proximity wireless communication with the terminal device only in the case of the proximate distance), wherein the data comprises an account information (medium identification information 111 includes an identifier),  an application installation information (change processing depending on the identifier), and a current state of the application (to sequentially display images) (Matsushita; [0322] …transmit information without battery, which is highly convenient for the user.  The medium identification information 111 includes an identifier … The TV 45 can also change processing depending on the identifier… is moved into proximity of the RF-ID reader/writer 46 of the TV 45, the image capturing device 1 (camera) causes the TV 45 to display a list of thumbnails of images, such as photographs… causes the TV 45 to sequentially display images from a newer one or an older one…).
Matsushita fails to explicitly teach transmitting the data to the second terminal based on the near-field wireless transmission mode and the transmission attribute, wherein the data comprises, a password information,
However, in the same field of endeavor, Tanaka teaches, transmitting the data to the second terminal based on the near-field wireless transmission mode and the transmission attribute, wherein the data comprises, a password information (encryption key) (Tanaka; [0123-0128] On the other hand, when the file size is equal to or larger than the predetermined value (X bytes), the mobile phone terminal 6A determines to download the content by using the near-field wireless communication in the near mode with the kiosk terminal 6B.…at Step S1110, the mobile phone terminal 6A acquires an encryption key (reproduction key) required for using (e.g., reproducing and viewing) the content through the mobile phone communication network).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Matsushita to include the above recited limitations as taught by Tanaka in order to have the authority to use the content (Tanaka; [0128]).

Regarding claim, 28 Matsushita teaches, A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor, cause a first terminal to: (Matsushita; Fig. 149); and
a processor coupled to the memory, wherein the processor executes the code in the memory to cause the first terminal to (Matsushita; Fig. 149):
receive, from a user, a gesture operation instruction (touching the mobile communication device) for an application that is selected by the user (to the installed appliance) and that corresponds to data to be shared (performs an operation) with a second terminal (appliance) (Matsushita; [0237]…a user of the mobile communication device in the home in which the appliance is installed performs an operation (98b1 in FIG. 167) of touching the mobile communication device to the installed appliance);
determine, based on the gesture operation instruction, a near-field wireless transmission mode for data transmission with the second terminal (Matsushita; [0237] … wherein the proximity wireless communication (the proximity wireless communication 98c1 in FIG. 167) is communication according to Near Field Communication (NFC) performed);
set a transmission attribute (a product map in FIG. 144) in which the terminal device (the TV N10A) is included in products whose positions are indicated to the user)for transmitting the data to the second terminal, wherein the transmission attribute (obtains a position of the terminal device with which the proximity wireless communication is performed) comprises a valid state of transmission (powering ON an appliance) (Matsushita; [0262-0266] The communication device further includes a home ID transmission unit (a home ID management unit M1205 in FIG. 116) that specifies the home in which the communication device is used from among a plurality of homes, and transmits, to the server apparatus, a home ID for specifying each appliance installed in the home specified… to specify that the terminal device (the TV N10A) is included in the appliances installed in the home, to thereby cause the server apparatus to specify a map (a product map in FIG. 144) in which the terminal device (the TV N10A) is included in products whose positions are indicated to the user, as a product map … processing (e.g. processing of powering ON an appliance… obtains a position of the terminal device (the TV N10A) with which the proximity wireless communication is performed); and
transmit the data to the second terminal based on the near-field wireless transmission mode and the transmission attribute (Matsushita; [0255] … where a distance between the terminal device (e.g. the TV N10A in FIG. 134) and the communication device is a proximate distance less than a threshold… performs the proximity wireless communication with the terminal device only in the case of the proximate distance), wherein the data comprises an account information (medium identification information 111 includes an identifier),  an application installation information (change processing depending on the identifier), and a current state of the application (to sequentially display images) (Matsushita; [0322] …transmit information without battery, which is highly convenient for the user.  The medium identification information 111 includes an identifier … The TV 45 can also change processing depending on the identifier… is moved into proximity of the RF-ID reader/writer 46 of the TV 45, the image capturing device 1 (camera) causes the TV 45 to display a list of thumbnails of images, such as photographs… causes the TV 45 to sequentially display images from a newer one or an older one…).
Matsushita fails to explicitly teach transmitting the data to the second terminal based on the near-field wireless transmission mode and the transmission attribute, wherein the data comprises, a password information,
However, in the same field of endeavor, Tanaka teaches, transmitting the data to the second terminal based on the near-field wireless transmission mode and the transmission attribute, wherein the data comprises, a password information (encryption key) (Tanaka; [0123-0128] On the other hand, when the file size is equal to or larger than the predetermined value (X bytes), the mobile phone terminal 6A determines to download the content by using the near-field wireless communication in the near mode with the kiosk terminal 6B.…at Step S1110, the mobile phone terminal 6A acquires an encryption key (reproduction key) required for using (e.g., reproducing and viewing) the content through the mobile phone communication network).
Matsushita to include the above recited limitations as taught by Tanaka in order to have the authority to use the content (Tanaka; [0128]).

Regarding claims, 2, 18, and 30 Matsushita-Tanaka teaches, The claim 1, 17 and 28 
Matsushita teaches, wherein determining the near-field wireless transmission mode comprises:
enabling, based on the gesture operation instruction, a near-field-wireless-transmission-mode selection mode of the first terminal (Matsushita; [0225]…mobile communication device may further include a detection unit (a communication detection unit 98q in FIG. 177) that detects that the proximity wireless communication (the proximity wireless communication 98c1) is performed between the installed appliance and the mobile communication device (upon a touching operation or the like));
receiving a select operation instruction of the user (transmission information 98o1 including 
the appliance information 98n1 and the position information 98j1), wherein the select operation instruction is an operation of selecting, by the user (transmitted by a simple operation such as a touching operation to initiate the proximity wireless communication 98c1), a near-field wireless transmission mode displayed by the first terminal (the obtained position information) (Matsushita; [0226-0232] … transmission information 98o1 including the appliance information 98n1 and the position information 98j1 … the obtained position information (the position information 98j1) may specify a movement (a movement 96e in FIG. 172) of the mobile communication device from a base point (a base point 98bx in FIG. 172, the access point 99c in FIG. 165) to the position at which the appliance … is installed); and
determining, based on the select operation instruction, the near-field wireless transmission mode for the data transmission with the second terminal (Matsushita; [0232] … to which the transmission information is transmitted performs control so that wireless communication in a first mode (low-power wireless communication 96f1) is performed between a predetermined wireless communication device (a processor 96a, the access point 99c in FIG. 165) and the installed appliance in the case where the movement (the movement 96e) specified by the position information in the transmission information is the first movement, and wireless communication in a second mode (high-power wireless communication 96f2) is performed between the predetermined wireless communication device and the installed appliance).

Regarding claims, 3, 19, and 31, Matsushita-Tanaka teaches, The data sharing method of claim 2, 
Matsushita teaches, wherein after determining the near-field wireless transmission mode for the data transmission with the second terminal, the data sharing method further comprises:
determining whether the first terminal has enabled the near-field wireless transmission mode received from the user (Matsushita; [0233] Thus, wireless communication in a suitable mode (the wireless communication 96f1, 96f2) corresponding to the position (the first position 96cP, the second position 96dP) at which the appliance 98a is installed in the home 99 may be performed by transmitting the transmission information 98o1); and
establishing a wireless coupling to the second terminal after the second terminal has enabled the same near-field wireless transmission mode when the first terminal has enabled the near-field wireless transmission mode received from the user (Matsushita; [0237] Moreover, the predetermined position at which the appliance is installed is inside a home, wherein the proximity wireless communication (the proximity wireless communication 98c1 in FIG. 167) is communication according to Near Field Communication (NFC) performed when, in the case where the appliance is installed in the home, a user of the mobile communication device in the home in which the appliance is installed performs an operation (98b1 in FIG. 167) of touching the mobile communication device to the installed appliance).

Regarding claim, 29 Matsushita-Tanaka teaches, The computer program product of claim 28, 
Matsushita teaches, wherein the transmission attribute further comprises a usage status of the data on the second terminal (Matsushita; [0266] The communication device further includes the position information obtainment unit that obtains a position of the terminal device (the TV N10A) with which the proximity wireless communication is performed… merely by moving the communication device to an appropriate position (the position of the TV N10A)).

Claims 4 and  20  are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita-Tanaka in view of Ko et al. (Ko hereafter) (US 20140080469 A1) (IDS provided).

Regarding claims, 4 and 20 Matsushita-Tanaka teaches, The claim 3 and 19 
Matsushita-Tanaka fails to explicitly teach wherein further comprising:
enabling, the near-field wireless transmission mode received from the user when the first terminal does not enable the near-field wireless transmission mode from the user; and
establishing, the wireless coupling to the second terminal after the second terminal has enabled the same near-field wireless transmission mode.
However, in the same field of endeavor, Ko teaches, enabling, the near-field wireless transmission mode received from the user (but only to an external device connected via Wi-Fi. Also, the first terminal 100 may transmit connection information regarding the second terminal 200 to some of the external devices 300 upon receiving a user input) when the first terminal does not enable the near-field wireless transmission mode from the user (when the second terminal 200 does not support a Bluetooth function the first terminal 100 may not transmit connection information) (Ko; [0070]…when the second terminal 200 does not support a Bluetooth function, the first terminal 100 may not transmit connection information regarding the second terminal 200 to a Bluetooth-enabled external device but only to an external device connected via Wi-Fi. Also, the first terminal 100 may transmit connection information regarding the second terminal 200 to some of the external devices 300 upon receiving a user input.); and
establishing, the wireless coupling to the second terminal after the second terminal has enabled the same near-field wireless transmission mode (Ko; [0072] In operation 310, the second terminal 200 may receive information about an application that is being executed on the first terminal 100, and receive connection information regarding the at least one external device 300 that is connected to the first terminal 100).
Matsushita-Tanaka to include the above recited limitations as taught by Ko in order to execute an application (Ko; [0060]).

Claims 5, 7,  21, 23, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita-Tanaka in view of Straub et al.(Straub hereafter)( US 20170048252 A1) and in further view of  Le Huerou et al. (Le Huerou hereafter) (US 20140351335 A1).

Regarding claims, 5, 21, and 32 Matsushita-Tanaka teaches, The claim 1, 17, and 28
Matsushita-Tanaka fails to explicitly teach wherein before transmitting the data to the second terminal, the data sharing method further comprises:
enabling a security authentication mode of the first terminal
determining, in the security authentication mode, whether the first terminal and the second terminal have logged in to a same cloud account
However, in the same field of endeavor, Straub teaches, wherein before transmitting the data to the second terminal, the data sharing method further comprises:
enabling a security authentication mode of the first terminal (Straub; [0074] Security services associated with MCS 122 may manage security authentication for requests received from any of client computing devices 104, 106, or 108.); and
determining, in the security authentication mode, whether the first terminal and the second terminal have logged in to a same cloud account (Straub; [0077] … The identity management system may be implemented by cloud infrastructure system 102 (e.g., as identity management 114) or by another computer system that is external to cloud infrastructure system 102), and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Matsushita-Tanaka to include the above recited limitations as taught by Straub in order to grant access to resources and/or services (Straub; [0076]).
Matsushita-Tanaka-Straub fails to explicitly teach wherein the first terminal prevents the user from having to download the application on the second terminal or from having to enter the account 
However, in the same field of endeavor, Le Huerou teaches, wherein the first terminal prevents the user from having to download the application on the second terminal to access the application on the second terminal by transmitting the data to the second terminal when the first terminal and the second terminal have logged in to the same cloud account (image display device) (Le Huerou; [0073-0084] Fig. 2 Step E10 the terminal T1 connected to the Internet has loaded a webpage for accessing the document sharing server (SSV) of the service platform… This communication identifier can be an email address, a landline number, a cell phone number or the name of the person… a content sharing request is then generated, and this request includes the identification information formed by the email address of the owner of the data. The sharing request is then sent to the sharing server SSV… The server SSV then transmits to the cellular terminal T2, which corresponds to the cell phone number obtained, a sharing authorization request representing the sharing request of the first terminal T1 relating to an item… At step E24, during the sharing session the user of the terminal T2 can then determine a multimedia content item to be shared or presented).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Matsushita-Tanaka-Straub to include the above recited limitations as taught by Le Huerou in order to share a content item between terminals (Le Huerou; [0073]).

Regarding claims, 7 and 23 Matsushita-Tanaka teaches The claim 1 and 17 
Matsushita-Tanaka fails to explicitly teach, wherein before transmitting the data to the second terminal, the data sharing method further comprises:
enabling a security authentication mode of the first terminal;
obtaining, in the security authentication mode, first user characteristic information of the user; and
determining whether the first user characteristic information matches stored second user characteristic information, and
However, in the same field of endeavor, Straub teaches  wherein before transmitting the data to the second terminal, the data sharing method further comprises:
enabling, a security authentication mode of the first terminal (Straub; [0073] …The request may be converted from a format of a communication protocol supported by client computing devices 104, 106, or 108 to a format of a communication protocol supported by a service provided by cloud infrastructure service 102);
obtaining, in the security authentication mode, first user characteristic information of the user (Straub; [0077] …authentication services associated with MCS 122 may request an identity management system to determine security authentication for the user.);
determining, whether the first user characteristic information matches stored second user characteristic information (Straub; [0075] …Security authentication may be determined based on a time period, which may be tied to operation of an application (e.g., launching an application), a request, a computing device, an enterprise computer system, other criterion related to a request, or combinations thereof).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Matsushita-Tanaka to include the above recited limitations as taught by Straub in order to grant access to resources and/or services (Straub; [0076]).
Matsushita-Tanaka-Straub fails to explicitly teach, wherein the first terminal prevents the user from having to download the application on the second terminal or from having to enter the account or the password to access the application on the second terminal by transmitting the data to the second terminal when the first user characteristic information matches the stored second user characteristic information.
However, in the same field of endeavor, Le Huerou teaches, wherein the first terminal prevents the user from having to download the application on the second terminal to access the application on the second terminal by transmitting the data to the second terminal when the first terminal and the second terminal have logged in to the same cloud account (image display device) (Le Huerou; [0073-0084] Fig. 2 Step E10 the terminal T1 connected to the Internet has loaded a webpage for accessing the document sharing server (SSV) of the service platform… This communication identifier can be an email address, a landline number, a cell phone number or the name of the person… a content sharing request is then generated, and this request includes the identification information formed by the email address of the owner of the data. The sharing request is then sent to the sharing server SSV… The server SSV then transmits to the cellular terminal T2, which corresponds to the cell phone number obtained, a sharing authorization request representing the sharing request of the first terminal T1 relating to an item… At step E24, during the sharing session the user of the terminal T2 can then determine a multimedia content item to be shared or presented).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Matsushita-Tanaka-Straub to include the above recited limitations as taught by Le Huerou in order to share a content item between terminals (Le Huerou; [0073]).

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita-Tanaka-Straub-Le Huerou in view of Zhu et al. (Zhu hereafter) (CN103281327B).

Regarding claims, 6 and 22 Matsushita-Tanaka-Straub-Le Huerou teaches, The claim 5 and 21 
Matsushita-Tanaka-Straub further comprising wherein the first terminal prevents the user from having to download the application on the second terminal or from having to enter the account information or the password information to access the application on the second terminal by transmitting the data to the second terminal after the second terminal logs in to the same cloud account.
However, in the same field of endeavor, Le Huerou teaches, wherein the first terminal prevents the user from having to download the application on the second terminal to access the application on the second terminal by transmitting the data to the second terminal when the first terminal and the second terminal have logged in to the same cloud account (image display device) (Le Huerou; [0073-0084] Fig. 2 Step E10 the terminal T1 connected to the Internet has loaded a webpage for accessing the document sharing server (SSV) of the service platform… This communication identifier can be an email address, a landline number, a cell phone number or the name of the person… a content sharing request is then generated, and this request includes the identification information formed by the email address of the owner of the data. The sharing request is then sent to the sharing server SSV… The server SSV then transmits to the cellular terminal T2, which corresponds to the cell phone number obtained, a sharing authorization request representing the sharing request of the first terminal T1 relating to an item… At step E24, during the sharing session the user of the terminal T2 can then determine a multimedia content item to be shared or presented).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Matsushita-Tanaka-Straub to include the above recited limitations as taught by Le Huerou in order to share a content item between terminals (Le Huerou; [0073]).
Matsushita-Tanaka-Straub-Le Huerou fails to explicitly teach displaying prompt information when the first terminal and the second terminal do not log in to the same cloud account, wherein the prompt information enables the second terminal to log in to the same cloud account
However, in the same field of endeavor, Zhu teaches, displaying prompt information when the first terminal and the second terminal do not log in to the same cloud account, wherein the prompt information enables the second terminal to log in to the same cloud account (Zhu; [0034] …the cloud server receives the login request sent by the at least one second terminal, where the login request includes the user name… The cloud server sends a login prompt to the first terminal according to the connection information corresponding to the account information corresponding to the user name… and the cloud server receives the feedback information returned by the first terminal according to the login prompt, and controls the login of the second terminal according to the feedback information), 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Matsushita-Tanaka-Straub-Le Huerou to include the above recited limitations as taught by Zhu in order to login securely (Zhu; [0034]).

Claim 27 is  rejected under 35 U.S.C. 103 as being unpatentable over Matsushita-Tanaka-Straub -Le Huerou in view of Berry et al. (Berry hereafter) (US 20150143492 A1).

Regarding claim, 27 Matsushita-Tanaka-Straub-Le Huerou teaches, the data sharing method of claim 7,
Matsushita-Tanaka-Straub-Le Huerou fails to explicitly teach, wherein the first user characteristic information comprises retina characteristic information of the user
However, in the same field of endeavor, Berry teaches, wherein the first user characteristic information comprises retina characteristic information of the user (Berry; [0048]… One or more biometric identifiers associated with the user may also be stored within the data store, such as retina, of the user).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Matsushita-Tanaka-Straub-Le Huerou to include the above recited limitations as taught by Berry in order to identify the user (Berry; [0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/W.T/Examiner, Art Unit 2416                    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416